Citation Nr: 1133500	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-21 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for duodenal ulcer, to include as claimed gastrointestinal problems due to an undiagnosed illness.

2.  Entitlement to service connection for coronary artery disease (CAD), claimed as a heart attack and angina.  




REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had verified active service from March 1979 to October 1991 with 2 years, 6 months and 4 days of prior active service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the RO.  

In October 2009, the Veteran testified at the RO via a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been added to the record.

The Board remanded the case to the RO in November 2009 for additional development of the record.  

In a rating decision in February 2011, the RO granted service connection and assigned a 10 percent rating for irritable bowel syndrome, effective on January 27, 2005.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The record reflects that the Veteran has applied for Social Security Administration (SSA) disability benefits.  (See March 2000 Written Statement).  There is no evidence of VA having made efforts to obtain these records.  SSA records must be obtained before a decision on the claims can be made.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1993).  As such, any medical evidence submitted in connection with his claim for SSA disability benefits must be obtained for review.  

Any other outstanding treatment records should be obtained for review in connection with his claims.  

In August 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his complaints of CAD and duodenal ulcer.  

As noted, the RO granted service connection for irritable bowel syndrome in a February 2011 rating decision, but did not address the issue of service connection for the claimed duodenal ulcer.  A fully responsive Supplemental Statement of the Case also was not provided to the Veteran.   

VA has a duty to provide a medical examination and opinion when the evidence reflects an in-service event, a current disability and an indication that the current disability may be associated with his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

"A remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action in order to contact the Veteran in order to obtain copies of any  outstanding records referable to all treatment by VA or another health care provider for the claimed cardiovascular disease or hypertension or other gastrointestinal disorder including duodenal ulcer disease .  All records and/or responses received should be associated with the claims folder.  If any records sought are not obtained, the RO notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

The RO should be notified that he may submit medical evidence or treatment records in support of his claims of service connection.  

2.  The RO should take all indicated action to contact the SSA in order to obtain copies of any records pertinent to the Veteran's claim for SSA benefits and a copy of any determination awarding benefits.  If the records are not available, make a notation to that effect in the claims folder.  

3.  After completing all indicated development, the RO should readjudicate the claims of service connection, including for a claimed duodenal ulcer,  in light of all the evidence of record.  If any benefit sought on appeal remains denied, he and his representative should be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


